By the Count.
The complaint in this case is a sufficient complaint for overdriving a horse, under the Pub. Sts. c. 207, § 52.* The unnecessary use of the word “ cruelly ” is not material. It does not change the essential description of the offence charged, and is at most a formal defect, which could not be availed of for the first time in the Superior Court on appeal. Pub. Sts. c. 214, § 25. Exceptions overruled.

 Section 52 provides that “whoever overdrives .... an animal” shall be punished, &c. Section 53 provides that “ every owner, possessor, or person having the charge or custody of an animal, who cruelly drives or works it when unfit for labor,” shall be punished, &c.